Case 1:19-cr-00103-TWP-DLP Document 205 Filed 07/23/21 Page 1 of 3 PageID #: 1210




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                            )
                                                       )
                                 Plaintiff,            )
                                                       )
                           v.                          )       No. 1:19-cr-00103-TWP-DLP
                                                       )
  KERRI AGEE, KELLY ISLEY,                             )       -01, -02, -03, -04, -05
  NICOLE SMITH, CHAD GRIFFIN,                          )
  and MATTHEW SMITH,                                   )
                                                       )
                                 Defendants.           )

                 ENTRY ON GOVERNMENT'S THIRD MOTION IN LIMINE

         This matter is before the Court on a Motion in Limine filed by Plaintiff United States of

  America ("the Government") (Filing No. 200). Defendants Kerri Agee, Kelly Isley, Nicole Smith-

  Kelso, Chad Griffin, and Matthew Smith (collectively, "Defendants") are scheduled for trial by

  jury on July 26, 2021, on multiple counts of wire fraud affecting a financial institution and

  conspiracy to commit wire fraud affecting a financial institution. The Government seeks a

  preliminary ruling allowing it to introduce prior statements made to the Government by Defendants

  Nicole Smith, Chad Griffin, and Kelly Isley, as authorized by terms of the proffer agreements

  executed in this case. The Government points out that the proffer agreements provide, "in the event

  the Defendant takes the stand, the proffer statements may be used for purposes of cross-

  examination, and the statements may be used to rebut any evidence or arguments offered on their

  behalf" (Filing No. 200-1; Filing No. 200-2; Filing No. 200-3).

         The Seventh Circuit has held that proffer agreements are "contracts," and "[a]s a contract,

  a proffer agreement must be enforced according to its terms." United States v. Lopez, 222 F.3d

  428, 434 (7th Cir. 2000) (quoting United States v. Cobblah, 118 F.3d 549, 551 (7th Cir. 1997)).
Case 1:19-cr-00103-TWP-DLP Document 205 Filed 07/23/21 Page 2 of 3 PageID #: 1211




  "As a general proposition, pre-trial agreements such as cooperation and proffer agreements are

  interpreted according to principles of contract law. When the terms of a contract are unambiguous,

  the intent of the parties is discerned from the four corners of the contract." United States v.

  $87,118.00 in United States Currency, 95 F.3d 511, 516 (7th Cir. 1996) (internal citations omitted).

  "It is well settled in this Circuit that once the defendant has entered into a proffer agreement, if he

  then offers evidence or arguments at trial inconsistent with the information provided in his offer,

  the government may introduce the contents of the proffer." United States v. Peel, 2006 WL

  3804846, at *5 (S.D. Ill. Dec. 22, 2006) (citing United States v. Krilich, 159 F.3d 1020 (7th Cir.

  1998)).

            The Government's position is well-taken and supported by the case law and the attached

  proffer agreements (see Filing No. 200-1; Filing No. 200-2; Filing No. 200-3). Therefore, the

  Government's Motion in Limine (Filing No. 200) is granted, and the Government may introduce

  the Defendants' proffer statements according to the terms of their proffer agreements if those

  conditions are met. An order in limine is not a final, appealable order. If the parties believe that

  specific evidence is inadmissible during the course of the trial, counsel may raise specific

  objections to that evidence.

            SO ORDERED.



         Date:     7/23/2021




                                                    2
Case 1:19-cr-00103-TWP-DLP Document 205 Filed 07/23/21 Page 3 of 3 PageID #: 1212




   Distribution:

   Jonathan A. Bont                          Jennifer Lukemeyer
   PAGANELLI LAW GROUP                       VOYLES VAIANA LUKEMEYER
   jon@paganelligroup.com                    BALDWIN & WEBB
                                             jlukemeyer@voyleslegal.com
   Michael J. Donahoe
   INDIANA FEDERAL COMMUNITY                 Vasanth Raman Sridharan
   DEFENDERS                                 US DEPARTMENT OF JUSTICE
   mike.donahoe@fd.org                       vasanth.sridharan@usdoj.gov

   James A. Edgar                            Terry Wayne Tolliver
   J. EDGAR LAW OFFICES, PC.                 BRATTAIN MINNIX GARCIA
   jedgarlawyer@gmail.com                    Terry@BMGIndy.com

   William E. Johnston                       James H. Voyles
   US DEPARTMENT OF JUSTICE                  VOYLES VAIANA LUKEMEYER
   william.johnston4@usdoj.gov               BALDWIN & WEBB
                                             jvoyles@voyleslegal.com




                                        3
